Case 2:10-cv-02734-CCC-MF Document 1127 Filed 03/08/21 Page 1 of 2 PageID: 62986



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


                                                   )
  IN RE BIOGEN ’755 PATENT                         )    Hon. Claire C. Cecchi
  LITIGATION                                       )
                                                   )    Civil Action No. 10-2734 (CCC/MF)
                                                   )    (consolidated)
                                                   )



                                     FINAL JUDGMENT

                  Plaintiff Biogen MA Inc.’s (“Biogen’s”) case against Defendants Bayer

  HealthCare Pharmaceuticals Inc. and Novartis Pharmaceuticals Corp. (collectively, “Bayer

  Defendants”) was severed from Biogen’s case against EMD Serono Inc. and Pfizer Inc.

  (collectively, “Serono Defendants”). ECF No. 743. Following a jury trial between Biogen and

  the Serono Defendants, the jury returned a verdict that, inter alia, claim 1 of U.S. Patent No.

  7,588,755 (“the ’755 patent”) is invalid as anticipated under 35 U.S.C. § 102. ECF Nos. 977,

  978. Subsequently, on September 7, 2018, the district court granted judgment as a matter of law

  of no anticipation in favor of Biogen. ECF Nos. 1043, 1044, and 1059. Then, on September 28,

  2020, the U.S. Court of Appeals for the Federal Circuit entered an opinion “revers[ing] the

  district court’s grant of judgment as a matter of law of no anticipation and the conditional grant

  of a new trial on anticipation,” and “remand[ing] with instructions to reinstate the jury verdict on

  anticipation.” ECF No. 1104 at 19 (Opinion); see also ECF No. 1105 (Judgment). The Federal

  Circuit’s mandate issued on December 28, 2020.

                  By separate order, this Court is entering judgment in favor of the Serono

  Defendants and against Biogen, in accordance with the jury verdict and the judgment of the

  Federal Circuit, adjudging, inter alia, claim 1 of the ’755 patent invalid as anticipated under 35

  U.S.C. § 102.
Case 2:10-cv-02734-CCC-MF Document 1127 Filed 03/08/21 Page 2 of 2 PageID: 62987




                Claim 1 of the ’755 patent is the only claim asserted in this action by Biogen

  against the Bayer Defendants. Biogen and the Bayer Defendants have stipulated that upon entry

  of judgment in favor of the Serono Defendants, Biogen does not oppose entry of judgment in

  favor of the Bayer Defendants as well. ECF No. 1121.

                Accordingly, pursuant to Federal Rule of Civil Procedure 58, the Court hereby

  ORDERS and ENTERS FINAL JUDGMENT in favor of the Bayer Defendants.

                Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and 28 U.S.C. §

  1920, the Bayer Defendants are the prevailing parties and shall recover their costs from Biogen.

  The Bayer Defendants are directed to file their Bill of Costs and Disbursements in accordance

  with Local Rule 54.1.




  SO ORDERED and signed this 8th day of March, 2021.


                                                 s/ Claire C. Cecchi
                                              _________________________________
                                              HONORABLE CLAIRE C. CECCHI
                                              UNITED STATES DISTRICT JUDGE
